Citation Nr: 1611848	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-27 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction of the Veteran's claims file rests with the RO in Baltimore, Maryland.  

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a December 2015 statement, the Veteran withdrew his appeal to reopen the issue of entitlement to service connection for a bilateral knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal to reopen the issue of entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his claim to reopen the issue of entitlement to service connection for a bilateral knee disability in a statement received by VA in December 2015.  There remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the matter and it is dismissed.


ORDER

The appeal to reopen the issue of entitlement to service connection for a bilateral knee disability is dismissed.


REMAND

The Veteran is seeking service connection for a skin disorder.  He contends that he developed a rash on his feet during service which continued after service discharge.  He reports that he was treated by a private dermatologist after service discharge, and that the dermatologist diagnosed a viral infection and prescribed medication which relieved his symptoms.  The Veteran explained that he has continued to experience outbreaks of the same rash occasionally since service discharge.

Although the Veteran's service treatment records do not reflect diagnosis of or treatment for a rash on his feet during military service, the Veteran is competent to report observable symptoms, such as a rash.  Accordingly, the Veteran's lay statement is competent evidence of an in-service rash on his feet and occasional rash symptoms continuously since service discharge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay person is competent to testify to that which he or she has actually observed and is within the realm of his or her personal knowledge).  The Veteran underwent a VA examination in June 2008, which reveals a diagnosis of dermatitis.  However, the examiner did not provide an etiological opinion with regard to the Veteran's skin disorder.  

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Based on the Veteran's lay statements regarding his symptoms during service and since service discharge, the Board finds that the low threshold under McLendon is met, and a VA opinion should be obtained to adequately decide the merits of the claim.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disorder.  The claims file must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether it is at least as likely as not (50 percent probability or more) that the Veteran's current dermatitis or any other diagnosed skin disorder had it onset in service or is otherwise causally or etiologically related to a disease or injury incurred in active service.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal taking into consideration any newly acquired evidence.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


